Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
In the Claims:
Cancel Claims 20-22, which are withdrawn without traverse (filed 3/30/21);
In Claim 12, page 2, line 11, delete: “and/or” and insert: --or--, in order to remove the limitation “and/or” (Line 11) that is vague and indefinite as the boundaries of the claimed invention cannot be defined and as Claim 12 can be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, especially in light of the paragraph 0076 of the applicant’s specification.
In the Title:
Amend the title to: “System for laminating photovoltaic stacks” in order to clearly describe the invention to which the claims are directed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest all of the limitations of the claimed invention including a system for laminating photovoltaic stacks with the limitations of heating means belonging to the sealed housings and/or the receiving station, wherein the heating means are designed to independently heat each photovoltaic stack, while these photovoltaic stacks are contained in the internal volume of the sealed housings, and wherein these sealed housings are each contained in one of the receiving compartments; and a device for putting under vacuum the internal volume of the sealed housings through the vacuum opening of each of them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 





/THIEM D PHAN/Primary Examiner, Art Unit 3729

June 3, 2021